Citation Nr: 1757192	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970, which includes service in the Republic of Vietnam.  He was awarded the Bronze Star Medal and other medals based on his Vietnam service.
This matter initially came before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied service connection for a sleep disorder.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2016 hearing in Washington, DC.  A transcript of the hearing has been associated with his file.

In September 2016, the Board granted service connection for insomnia.  The Appeals Management Center implemented the Board's grant of service connection for insomnia by way of a November 2016 rating decision.

In December 2016, the Veteran filed a motion for reconsideration of the September 2016 Board decision.  He indicated that he provided a thorough argument during the June 2016 hearing as to why service connection was warranted for both insomnia and sleep apnea and he contended that service connection should have been granted for both of these disabilities in the September 2016 decision.  In light of the Veteran's reported history and the other evidence of record, the Board bifurcated the sleep issue on appeal and issued a supplemental decision in February 2017 in which the issue of entitlement to service connection for sleep apnea was remanded for further development.

In light of the actions taken by the Board in its February 2017 supplemental decision, a Deputy Vice Chairman of the Board denied the Veteran's motion for reconsideration as moot by way of a March 2017 decision.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current sleep apnea had its onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claim of service connection for sleep apnea, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a March 2017 VA examination report reveals that the Veteran has been diagnosed as having obstructive sleep apnea.  Thus, current sleep apnea has been demonstrated.

There is also evidence of impaired sleep in service and evidence of continuous sleep symptoms in the years since service which indicates that the current sleep apnea was incurred in service.

The Veteran contends that he has experienced difficulty sleeping ever since service in Vietnam.  Specifically, he reported during the June 2016 Board hearing that he began to experience sleep problems in 1969 when he experienced an inability to sleep because of nearby explosions.  In relation to his military occupational specialty (MOS) as a counterintelligence agent, he conducted interrogations and witnessed many deaths and he reported an inability to stay and fall asleep at night due to cold sweats and recalling war events.  Also, the Veteran's post-service medical records and lay statements indicate that sleep symptoms have continued in the years since service. 

The Veteran is competent to report impaired sleep due to his experiences in service and continuous sleep symptoms in the years since service.  There is nothing to explicitly contradict the Veteran's reports and his reports of such symptoms are consistent with the circumstances of his service, including his MOS of counterintelligence agent in Vietnam.  See 38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In light of this evidence, the Board finds that the reports of continuous sleep symptoms in the years since service are credible.

The physician who conducted the March 2017 VA examination opined that the Veteran's sleep apnea was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the Veteran did not report any sleep problems until a physical examination in 2008, at which time he reported difficulty sleeping due to work-related stress, but that he subsequently reported in 2012 that his sleep problems were due to sleep apnea.  The physician noted that the Veteran did not mention trouble sleeping due to posttraumatic stress disorder or flashbacks and he denied sleep problems at the time of his separation from service in 1970.  There was no evidence of any sleep complaints over the next 40 years after separation from service.

The March 2017 opinion is of minimal probative value because it is predominantly based upon the absence of clinical evidence of reports of and treatment for sleep problems in the Veteran's service treatment records or for many years after service.  The opinion discounts the Veteran's competent reports of sleep problems in service and in the years since service without any explanation other than the fact that there is no clinical evidence of such problems in his treatment records.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  As explained above, the Veteran's reports of sleep problems in service and in the years since that time are competent and credible.

The Board acknowledges that the Veteran has already been awarded service connection for insomnia, that there is no evidence to clearly distinguish the sleep symptoms associated with the insomnia from those associated with sleep apnea, and that there is no medical opinion of record that specifically indicates that the Veteran's sleep symptoms in service and in the years since that time are related to the current sleep apnea (as opposed to insomnia).  In this regard, the Board notes that it attempted to obtain an adequate medical opinion from a qualified medical professional in that a VA examination was requested in the February 2017 remand.  As noted above, the subsequent March 2017 opinion is of minimal probative value.

While further development could be undertaken to obtain an additional medical opinion, the competent and credible evidence of sleep symptoms in service and in the years since service, and the current diagnosis of sleep apnea place the evidence in relative equipoise as to whether the Veteran's current sleep apnea had its onset in service.  Therefore, additional development would be inappropriate in this case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); 38 C.F.R. § 3.304 (c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

In sum, the evidence reflects that the Veteran experienced sleep symptoms in service and that there have been continuous symptoms in the years since service.  He has also been diagnosed as having current sleep apnea.  There is no adequate and probative medical opinion contrary to a conclusion that the current sleep apnea had its onset in service.  In light of this evidence, the Board finds that the evidence is at least evenly balanced as to whether the evidence indicates that the current sleep apnea had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed sleep apnea is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


